J-A14007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.B., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
APPEAL OF: R.B., FATHER
                                                     No. 2123 MDA 2014


               Appeal from the Order Entered November 21, 2014
             In the Court of Common Pleas of Susquehanna County
              Juvenile Division at No(s): CP-58-DP-0000021-2014


BEFORE: BENDER, P.J.E., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED JUNE 17, 2015

        R.B. (Father) appeals from the order dated November 19, 2014, and

entered on November 21, 2014, that denied Father’s motion to dismiss this

matter involving a child dependency action filed by Susquehanna County

Services for Children and Youth (CYS). After review, we quash this appeal.1

        Father and L.B. (Mother) are married and the parents of M.B. (Child),

who was born at Wilson Hospital, in Johnson City, New York, in June of

2014. At the time of Child’s birth, Mother and Father lived at Father’s aunt’s

house in Susquehanna County, Pennsylvania, and had had interactions with



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Father has failed to comply with Pa.R.A.P. 124(a)(3) and (4) by not double
spacing the text in his briefs and by employing lettering that is smaller than
14 points. Although we disprove of the failure to comply with the rules of
appellate procedure and could chose to suppress Father’s submissions, we
do not do so in light of the reasoning for our quashal of this appeal.
J-A14007-15



CYS in regard to some of the couple’s other children. 2     Upon learning of

Child’s birth, the court granted CYS’s emergency protective custody order,

which resulted in Child’s removal from the parents’ custody with placement

in a foster home. At the time of the removal from the parents’ custody by

authorized law enforcement personnel pursuant to the court’s order for

emergency protective order, dated June 26, 2014, Child was located at

Wilson Hospital in the State of New York.        The next day a shelter care

hearing was held, resulting in a court order directing that Child should

remain in the legal custody of CYS and should be housed with the same

foster family where her sister, B.B., was placed.

       Following a hearing on July 29, 2014, Child was found to be a

dependent child with placement to continue in the foster home.      A review

hearing was scheduled to be held in four months. On November 18, 2014,

Father filed a motion to discontinue this matter, asserting that the court

lacked “jurisdictional authority over the [C]hild” because CYS failed to

properly transfer the June 26, 2014 Pennsylvania order to New York. Thus,

Father claimed that Child was wrongfully taken into custody and held against

the wishes of her parents. Motion to Dismiss, 11/18/14. In response, the


____________________________________________


2
  For example, Mother’s appeal from the termination of her parental rights to
another child was reviewed and affirmed by this Court in December of 2014.
See In re Interest of B.B., No. 979 MDA 2014, unpublished memorandum
(Pa. Super. filed December 3, 2014). This prior case supported in part the
court’s finding of aggravated circumstances in the present case.



                                           -2-
J-A14007-15



court issued the order presently on appeal, denying Father’s motion to

dismiss.   See Order, 11/21/14.      In its order, the court noted Father’s

appearance with counsel at the shelter care hearing and Child’s presence in

Susquehanna County at that time.      Id.   Thus, the court concluded it had

jurisdiction. Id.

      Father filed an appeal on December 15, 2014, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i). In his main brief to this Court, Father sets forth the following

issues he wishes to have addressed in this appeal:

      1. Whether the Court of Common Pleas can gain jurisdiction
      over the subject matter of the child to place custody of a child in
      the care of Susquehanna County Children and Youth Services
      when the Agency violated 28 U.S.C. [§] 1728 and 28 U.S.C. [§]
      1728A by failing to obtain Full, Faith and Credit of the
      Pennsylvania court order through [sic] not entering the order in
      the State of New York and taking custody of the child without
      procedurally fulfilling the requirements of the federal act or the
      acts in either state involved?

      2. Whether the trial court violated procedural due process of the
      law when the court summarily denied [Father’s] … Motion to
      Dismiss the action based upon lack of in personam jurisdiction
      when the motion was attached to a rule returnable requesting a
      date and time to present the case?

      3. Whether [Father] waived his claim of lack of the court’s
      jurisdiction when he appeared at the shelter care hearing on
      June 27, 2014 with counsel and failed to raise the issue?

      4. Did the court error [sic] by failing to grant dismissal of the
      proceedings for lack of jurisdiction over the child?

Father’s Main Brief at 4.




                                     -3-
J-A14007-15



      However, before we may consider Father’s arguments relating to these

issues, we must address whether Father’s appeal was taken from an order

that is not final and is, thus, not appealable.     Upon receipt of Father’s

appeal, this Court issued a rule to show cause order, stating:

      Appellant, [F]ather, filed a notice of appeal from the November
      19, 2014 order denying his motion to dismiss, noting the child
      was within the jurisdiction of the Susquehanna County Court of
      Common Pleas. An appeal may be taken as of right from an
      order in a civil action dismissing an objection to jurisdiction or
      venue only if the plaintiff, petitioner or other party benefiting
      from the order files of record, within ten days after entry of the
      order, an election that the order shall be deemed final, or that
      the court states in the order that a substantial issue of
      jurisdiction or venue is presented. See Pa.R.A.P. 311(b)(1) or
      (2); Kohut v. Blough, 860 A.2d 1044 (Pa. Super. 2004). It
      appears that neither condition of Rule 311(b) was satisfied in
      this matter.

      Accordingly, [Father] is hereby directed to show cause, within 14
      days of the date of this order, as to why this appeal should not
      be quashed as having been taken from an order that is
      interlocutory and not appealable.

Superior Court Order, 12/31/14.

      Father responded to this Court’s rule to show cause, acknowledging

that the Pa.R.A.P. 311(b)(1) or (2) requirements were not met; however, he

contends that “the present matter does satisfy the requirements to allow an

interlocutory appeal as of right under Pa.R.[A.]P. 313 Collateral Orders.”

Father’s Show Cause Brief at 2. Upon receipt of his Show Cause Brief, this

Court deferred the appealability issue to the merits panel and discharged the

rule to show cause. Superior Court Order, 1/21/15.




                                    -4-
J-A14007-15



      The appealability of this matter is now ripe for resolution. “Whether

an order is appealable under Pa.R.A.P. 313 is a question of law. [Thus,] our

standard of review is de novo and our scope of review is plenary.” Rae v.

Pennsylvania Funeral Directors Ass’n., 977 A.2d 1121, 1126 n.8 (Pa.

2009). We begin by setting forth the rule involving collateral orders, which

states:

      Rule 313. Collateral Orders

      (a) General rule. An appeal may be taken as of right from a
      collateral order of an administrative agency or lower court.

      (b) Definition. A collateral order is an order separable from
      and collateral to the main cause of action where the right
      involved is too important to be denied review and the question
      presented is such that if review is postponed until final judgment
      in the case, the claim will be irreparably lost.

Pa.R.A.P. 313.   In In the Interest of J.S.C., 851 A.2d 189 (Pa. Super.

2004), this Court discussed the collateral order doctrine, explaining:

      The “collateral order doctrine” exists as an exception to the
      finality rule and permits immediate appeal as of right from an
      otherwise interlocutory order where an appellant demonstrates
      that the order appealed from meets the following elements: (1)
      it is separable from and collateral to the main cause of action;
      (2) the right involved is too important to be denied review; and
      (3) the question presented is such that if review is postponed
      until final judgment in the case, the claimed right will be
      irreparably lost. See Pa.R.A.P. 313; see also Witt v. LaLonde,
      762 A.2d 1109, 1110 (Pa. Super. 2000) (citations omitted).

Id. at 191.




                                     -5-
J-A14007-15


      Our Supreme Court in Rae also discussed the test whereby we may

have appellate jurisdiction of a matter that does not arise from a final order,

stating:

      [W]here an order satisfies Rule 313’s three-pronged test, we
      may exercise appellate jurisdiction where the order is not final.
      If the test is not met, however, and in the absence of another
      exception to the final order rule, we have no jurisdiction to
      consider an appeal of such an order. See Commonwealth v.
      Kennedy, 583 Pa. 208, 215, 876 A.2d 939, 943 (2005) (a Rule
      313 issue is “an issue of [an appellate court’s] jurisdiction to
      entertain an appeal”).

Rae, 977 A.2d at 1125.       Moreover, “the collateral order doctrine is to be

construed narrowly, and … require[s] every one of its three prongs be clearly

present before collateral appellate review is allowed.”         Id. at 1126.

Additionally, the “test must be applied independently to each distinct legal

issue over which an appellate court is asked to assert jurisdiction pursuant

to Rule 313.” Id. at 1130.

      In his Show Cause Brief, Father essentially offers two arguments, i.e.,

one that involves jurisdiction and the other claiming a lack of due process in

relation to the motion to dismiss.     In regard to the jurisdiction claim, it

appears that Father is claiming that the trial court does not have subject

matter jurisdiction of this matter because CYS did not have “legal authority

… to take custody of the baby in New York without procuring full faith and

credit of the Pennsylvania order and the effect this had on the trial court’s

jurisdiction.”   Father’s Show Cause Brief at 5.    Thus, Father’s argument




                                     -6-
J-A14007-15


centers on subject matter jurisdiction and merely mentions personal

jurisdiction over Child in his statement of the issue.3

       In addressing the three-pronged collateral order test, Father asserts

that the denial of his motion to dismiss is separable from what he identifies

as a “custody” case rather than a dependency matter. He further discusses

the importance prong, indicating that without jurisdiction any order issued

by the court would be void and that without a review of the jurisdiction of

the court at this point, months or years would go by before the jurisdictional

issue could be reviewed. Father then attempts to discuss the irreparably lost

prong, arguing that if the jurisdiction issue is not determined now, it will be

lost. However, his discussion centers on the deprivation of rights, which he

claims are “too important to be denied immediate review.” Father’s Show

Cause Brief at 5.

       Even if we were to determine that Father has satisfied the first two

prongs of the collateral order rule, we conclude that he has not met the third

prong of the test concerning the jurisdiction claim. In H.R. v. Department

of   Public    Welfare,      676 A.2d 755,   759   (Pa.   Cmwlth.   1996),   the

Commonwealth Court reviewed the issue of whether “an order sustaining

subject matter jurisdiction … is fully reviewable on appeal from a final

____________________________________________


3
  We do not address personal jurisdiction in this decision in light of Father’s
failure to provide any argument in this regard in his discussion directed to
the jurisdiction issue.



                                           -7-
J-A14007-15


judgment[,]” concluding that if the determination was postponed until the

case is concluded, the jurisdictional issue would not be irreparably lost. The

H.R. decision relied on Coopers & Lybrand v. Livesay, 437 U.S. 463

(1978), wherein the United States Supreme Court discussed the third prong

of the collateral order test “as mandating that the order at issue be

‘effectively unreviewable on appeal from a final judgment.’” H.R., 676 A.2d

at 759 (quoting Coopers, 437 U.S. at 468). In H.R., the court explained

that in the context of a proper appeal, there is nothing precluding a

petitioner from arguing that the court lacked subject matter jurisdiction.

Similarly, here, if review would be postponed until after a final order is

entered in the dependency matter, Father’s jurisdictional issue would not be

irreparably lost.   Thus, we conclude that Father has not satisfied all three

prongs of the collateral order rule relating to the jurisdiction issue.

      As for Father’s lack of due process claim, he asserts that he was not

provided with an opportunity to present argument to support his motion to

dismiss the dependency action.      Specifically, he claims that his motion to

dismiss is separate and apart from the “custody” action. Father also argues

that his right to a hearing is “deeply rooted in public policy” and is,

therefore, a right too important to be denied. Father’s Show Cause Brief at

7. Lastly, he asserts that his motion to dismiss was “summarily denied” and

if “not heard at the present [time], it will be lost.” Id.




                                      -8-
J-A14007-15


      We again disagree with Father’s position on this claim.      Father, who

appeared at various proceedings including the shelter care hearing, was

aware of the issues confronting the court as to the dependency action filed

by CYS.      His motion to dismiss is intricately involved in the dependency

action. In fact, it relates directly to that action, seeking to have that action

dismissed.    We therefore conclude that Father’s due process claim arising

from the denial of his motion to dismiss is not separable and does not meet

the first prong of the collateral order test.

      Accordingly, we determine that Father has not satisfied all three

prongs of the collateral order rule with regard to both issues he has raised

and, therefore, because the order Father has appealed from is interlocutory,

we are compelled to quash his appeal.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2015




                                       -9-